  Case 3:18-cv-00428-DMS-MDD Document 526 Filed 04/09/20 PageID.9289 Page 1 of 1




 1                           UNITED STATES DISTRICT COURT
 2                         SOUTHERN DISTRICT OF CALIFORNIA
 3
 4 MS. L, et al,                                 Case No. 18-cv-428 DMS MDD
 5                  Petitioners-Plaintiffs,     ORDER GRANTING JOINT
                                                STIPULATED EXTENSION OF TIME
 6        vs.                                   FOR DEFENDANTS TO ANSWER
                                                PLAINTIFFS’ THIRD AMENDED
 7 U.S. IMMIGRATION AND CUSTOMS                 COMPLAINT
   ENFORCEMENT, et al,
 8
 9                  Respondents-Defendants.
10
11 Before the Court is the parties’ Stipulated Extension of Time for Respondent-Defendants to
12 Answer Petitioners-Plaintiffs’ Third Amended Complaint. IT IS HEREBY ORDERED that
13 Respondent-Defendants Answer to Petitioner-Plaintiffs’ Third Amended Complaint shall
14 be due Tuesday, June 9, 2020.
15
16 Dated: April 9, 2020
17
18                                                    Hon. Dana M. Sabraw
                                                      United States District Judge
19
20
21
22
23
24
25
26
27
28


30
